                        UNITED STATES BANKRUPTCY COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

IN RE: CHARLES R. JOHNSON                            : CHAPTER 13
          Debtor(s)                                  :
                                                     :
         CHARLES J. DEHART, III                      :
         STANDING CHAPTER 13 TRUSTEE                 :
            Movant                                   :
                                                     :
              vs.                                    :
                                                     :
         CHARLES R. JOHNSON                          :
            Respondent(s)                            : CASE NO. 1-16-bk-02830


           TRUSTEE’S OBJECTION TO SIXTH AMENDED CHAPTER 13 PLAN

                AND NOW, this 4th day of January, 2021comes Charles J. DeHart, III,
Standing Chapter 13 Trustee, and objects to the confirmation of the above-referenced debtor(s)’
plan for the following reason(s):

              1. The Trustee avers that debtor(s)’ plan is not feasible based upon the following:

                    a. Plan ambiguous – Payment – Debtor’s plan requires 96
                       months to complete. (Payment tier requires 43-monthly
                       payments over a 31-month period.)

               WHEREFORE, Trustee alleges and avers that debtor(s) plan is nonconfirmable and
therefore Trustee prays that this Honorable Court will:

                    a. Deny confirmation of debtor(s) plan.
                    b. Dismiss or convert debtor(s) case.
                    c. Provide such other relief as is equitable and just.

                                                 Respectfully submitted:

                                                 Charles J. DeHart, III
                                                 Standing Chapter 13 Trustee
                                                 8125 Adams Drive, Suite A
                                                 Hummelstown, PA 17036
                                                 (717) 566-6097

                               BY:               /s/James K. Jones
                                                 Attorney for Trustee




Case 1:16-bk-02830-HWV         Doc 77 Filed 01/04/21 Entered 01/04/21 14:24:48              Desc
                               Main Document    Page 1 of 2
                                  CERTIFICATE OF SERVICE

               AND NOW, this 4th day of January, 2021, I hereby certify that I have served the
within Objection by electronically notifying parties or by depositing a true and correct copy of the
same in the United States Mail at Harrisburg, Pennsylvania, postage prepaid, first class mail,
addressed to the following:

Gary Imblum, Esquire
4615 Derry Street
Harrisburg, PA 17111


                                                  /s/Deborah A. Behney
                                                  Office of Charles J. DeHart, III
                                                  Standing Chapter 13 Trustee




Case 1:16-bk-02830-HWV         Doc 77 Filed 01/04/21 Entered 01/04/21 14:24:48                 Desc
                               Main Document    Page 2 of 2
